Heebeet, J.,
concurring. The third paragraph of the syllabus in Gabris v. Blake (1967), 9 Ohio St. 2d 71, 223 N. E. 2d 597, unambiguously states that Section 723.01, Revised Code, applies solely to conditions existing either “in or on highways, streets and public grounds themselves.”
In the case at bar we have concluded that Section 723.01, Revised Code, applies, under certain circumstances, to “conditions located not only upon but above the surface” of highways and streets.
For the sake of those who must interpret and work with our decisions, we should now overrule the third paragraph of the syllabus in Gabris v. Blake, supra.